Proceeding pursuant to CPLR article 78 to review a determination of the respondent Secretary of State, dated December 17, 1985, which, inter alia, suspended the petitioner’s real estate license for six months, effective February 1, 1986.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The imposition of a six-month suspension of the petitioner’s real estate license on the grounds of untrustworthiness and incompetence under Real Property Law § 441-c is fully supported by substantial evidence in the record, and we therefore cannot disturb it. We have considered the petitioner’s other contentions and find them to be without merit. Thompson, J. P., Lawrence, Eiber and Sullivan, JJ., concur.